     4:19-cv-02077-DCC        Date Filed 01/06/21     Entry Number 30      Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Ronnie Wallace,                     )              C/A No. 4:19-cv-02077-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )              OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                       Defendant. )
________________________________ )


       This matter comes before the Court on Defendant’s Objections to the Magistrate

Judge’s Report and Recommendation (“Report”), which recommended reversing the

decision of the Commissioner of Social Security (“Commissioner”) and remanding the

case to the Commissioner for further administrative proceedings consistent with the

Court’s ruling. ECF Nos. 22, 25.

                                      BACKGROUND

       Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the Commissioner’s final decision denying his claim for

Disability Insurance Benefits (“DIB”). Plaintiff filed an application for DIB on July 24, 2015,

alleging disability due to hand impairments, feet impairments, remission from stage 4

lymphoma, and thyroid disorder. (R. 78). Plaintiff's application was denied initially and

on reconsideration. (R. 83, 94). Plaintiff requested a hearing before an Administrative

Law Judge (“ALJ”), which was held on February 23, 2018. (R. 32–76). The ALJ denied

Plaintiff's application in a decision issued July 30, 2018. (R. 10–21). The Appeals Council




                                              1
     4:19-cv-02077-DCC       Date Filed 01/06/21    Entry Number 30      Page 2 of 10




denied Plaintiff's request for review on June 4, 2019, making the ALJ’s denial the final

decision of the Commissioner. (R. 1–3).

       Plaintiff filed suit in this Court on July 25, 2019. ECF No. 1. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a

United States Magistrate Judge for pre-trial handling. On November 3, 2020, Magistrate

Judge Thomas E. Rogers, III, issued his Report recommending that the decision of the

Commissioner be reversed and remanded. ECF No. 22. On November 17, 2020, the

Commissioner filed Objections to the Report. ECF No. 25. Plaintiff filed a Reply on

December 1, 2020. ECF No. 28. The Commissioner’s Objections and the Magistrate

Judge’s Report are now before the Court.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review



                                             2
    4:19-cv-02077-DCC       Date Filed 01/06/21    Entry Number 30     Page 3 of 10




of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     DISCUSSION

      The Magistrate Judge recommended that the Court reverse and remand the

Commissioner’s decision because the ALJ failed to resolve inconsistencies in the

evidence relating to Plaintiff’s fatigue. ECF No. 22. Upon review, the undersigned agrees

with the Magistrate Judge’s recommendation to reverse and remand, but does so on the

alternative basis that the ALJ did not properly apply the treating physician rule in

evaluating the opinion of Dr. Newman. See ECF No. 11 at 17–20.

      Dr. Newman, Plaintiff’s treating oncologist, provided the following opinion dated

January 30, 2018:

      Mr. Wallace (DOB 11/25/1964) has been under my medical care since 2012
      for his lymphoma. He received chemotherapy and has experienced
      ongoing fatigue and vincristine-induced peripheral neuropathies since
      completion of his treatment. His manual dexterity, ability to concentrate,
      and general activity tolerance has been significantly impacted. These
      symptoms have not resolved, or improved with medication, and

                                            3
     4:19-cv-02077-DCC         Date Filed 01/06/21      Entry Number 30        Page 4 of 10




       unfortunately appear to be chronic and permanent. This has significantly
       limited his activities and I do not foresee that he will be able to return to
       work.

(R. 363). This letter was accompanied by a detailed Physician Statement describing

Plaintiff’s symptoms and functional limitations. (R. 364–67). Dr. Newman opined, inter

alia, that Plaintiff suffered from ongoing peripheral neuropathy and chronic fatigue

following his cancer treatment; that Plaintiff could reasonably stand or walk for zero hours

over an eight-hour work day; that Plaintiff had limited ability to push, pull, grip, handle, or

manipulate objects; that neuropathy in his hands and feet limited Plaintiff’s abilities to

safely lift or carry objects; that Plaintiff could only occasionally lift zero to five pounds; that

Plaintiff could sit upright for two hours over an eight-hour workday; and that Plaintiff would

require frequent breaks and the ability to function at his own pace as workplace

accommodations. (R. 364–67).

       The ALJ weighed Dr. Newman’s opinion as follows:

       The undersigned gives limited weight to the opinions of Dr. Newman at
       Exhibit 7F. Dr. Newman’s opinions are not consistent with the record as a
       whole. First, the determination of whether the claimant is able to work is
       reserved to the Commissioner. Objective evidence of record, including
       examination findings, discussed herein, and consistently benign mental
       examination findings in treatment notes of record during the period relevant
       to this decision, does not support Dr. Newman’s statement that the
       claimant’s manual dexterity, ability to concentrate, and general activity
       tolerance have been significantly impacted.            Furthermore, specific
       functional limitations in Dr. Newman’s opinion, such as ability to stand and
       walk for zero hours and lift zero to five pounds occasionally, are not
       consistent with the record as a whole, including 5/5 strength and normal
       sensation noted in treatment notes of Dr. James on September 24, 2015,
       lack of objective evidence of neurological or strength deficits in records from
       the claimant’s medical providers from Novant Health, including Dr.
       Newman, during the period relevant to this decision, and the claimant’s own



                                                4
     4:19-cv-02077-DCC       Date Filed 01/06/21     Entry Number 30       Page 5 of 10




       report on January 31, 2016 that he could sit for “8+” hours per day (e.g.,
       Exhibits 8E, 2F, and 25F).

(R. 18).

       For claims filed before March 27, 2017, the ALJ must apply the following standard,

commonly known as the “treating physician rule”:

       If we find that a treating source’s medical opinion on the issue(s) of the
       nature and severity of your impairment(s) is well-supported by medically
       acceptable clinical and laboratory diagnostic techniques and is not
       inconsistent with the other substantial evidence in your case record, we will
       give it controlling weight.

20 C.F.R. § 404.1527(c)(2). The regulation further provides that the Commissioner “will

always give good reasons . . . for the weight we give your treating source’s medical

opinion.” Id. A treating physician’s opinion “must be given controlling weight unless it is

based on medically unacceptable clinical or laboratory diagnostic techniques or is

contradicted by the other substantial evidence in the record.” Arakas v. Comm’r, Soc.

Sec. Admin., ___ F.3d ___, 2020 WL 7331494, at *32 (4th Cir. 2020) (citing 20 C.F.R. §

404.1527(c)(2); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987)) (emphasis in

original). 1 The Court finds that the ALJ erred in applying the treating physician rule to Dr.

Newman’s opinion because she failed to provide “good reasons” for giving it limited,

rather than controlling, weight. See 20 C.F.R. § 404.1527(c)(2).

       First, although it is certainly true that “the determination of whether the claimant is

able to work is reserved to the Commissioner,” (R. 15), this fact has no bearing on the




       1In a prior unpublished decision, the Fourth Circuit held that Coffman’s holding
regarding the treating physician rule was superseded by 20 C.F.R. § 404.1527. See
Stroup v. Apfel, 205 F.3d 1334 (Table), 2000 WL 216620, at *4–5 (4th Cir. 2000). This
Court is bound by the more recent published authority of Arakas, which applies the
Coffman rule as consistent with § 404.1527.
                                              5
     4:19-cv-02077-DCC        Date Filed 01/06/21     Entry Number 30      Page 6 of 10




weight to be given to Dr. Newman’s detailed and specific medical opinion of Plaintiff’s

limitations.

       Second, the ALJ’s finding that various other “[o]bjective evidence of record 2 . . .

does not support” Dr. Newman’s opinions regarding Plaintiff’s manual dexterity, ability to

concentrate, and general activity tolerance represents an inversion of the treating

physician rule. There is no requirement that other substantial evidence of record support

the opinion of the treating physician; rather, the ALJ must evaluate whether other

substantial evidence of record contradicts that opinion. Arakas, 2020 WL 7331494, at

*32 (a treating physician’s opinion “must be given controlling weight unless it is . . .

contradicted by the other substantial evidence in the record”). 3 The fact that other

evidence did not support Dr. Newman’s opinion was not a proper reason to assign it less

than controlling weight. See Arakas, 2020 WL 7331494, at *32 (holding that the ALJ

applied an incorrect legal standard by “reason[ing] that the ‘lack of substantial support

from the other objective evidence of record’ rendered Dr. Harper’s opinion ‘less

persuasive[.]’”). Similarly, the ALJ’s finding of a “lack of objective evidence of neurological

or strength deficits in records from the claimant’s medical providers from Novant Health”

was not a finding of inconsistency between Dr. Newman’s opinion and the other



       2It is not entirely clear what comprises this “[o]bjective evidence of record.” The
ALJ noted that the evidence “includ[ed] examination findings, discussed herein, and
consistently benign mental examination findings in treatment notes of record during the
period relevant to this decision,” (R. 15), but did not specify any particular records.
Moreover, it is not clear how “benign mental examination findings” would contradict Dr.
Newman’s opinion that Plaintiff is limited by his peripheral neuropathy and chronic fatigue.
       3Because the ALJ did not find that Dr. Newman’s opinion was “based on medically
unacceptable clinical or laboratory diagnostic techniques,” the Court need only consider
whether Dr. Newman’s opinion was contradicted by other substantial evidence in the
record. See Arakas, 2020 WL 7331494, at *32.
                                              6
     4:19-cv-02077-DCC       Date Filed 01/06/21    Entry Number 30      Page 7 of 10




substantial evidence of record and, therefore, was not a proper basis for rejecting his

opinion. (R. 18).

       Third, the ALJ did not adequately explain how the exam findings of Dr. Scott

James, III, on September 24, 2015, conflicted with Dr. Newman’s opinion. The ALJ

specifically referenced Dr. James’ findings of “5/5 strength and normal sensation.” (R.

18). Dr. James found 5/5 strength of the hamstring, quadriceps, hip flexors, and plantar

flexion gastrocnemius, as well as normal sensation at the L5, S1, T12, L1, L2, L3, L4, S2,

S3, S4, and S5 vertebrae. (R. 286–87). The ALJ did not explain, however, how these

findings contradicted Dr. Newman’s later findings of fatigue and vincristine-induced

peripheral neuropathies or his opinion of limited ability to push, pull, grip, handle,

manipulate, lift, or carry objects. Peripheral neuropathy occurs as a result of “damage to

the nerves outside of the brain and spinal cord” (emphasis added) and causes “weakness,

numbness and pain, usually in [the] hands and feet.” Mayo Clinic, Peripheral Neuropathy

Overview (May 22, 2019), https://www.mayoclinic.org/diseases-conditions/peripheral-

neuropathy/ symptoms-causes/syc-20352061. It is not readily apparent that Dr. James’

findings of normal sensation of the spinal vertebrae, or of 5/5 strength in various parts of

the leg, contradict Dr. Newman’s opinion regarding Plaintiff’s peripheral neuropathy. At

the very least, further explanation was needed to enable the Court to follow the ALJ’s

reasoning. It is the duty of the ALJ to “build an accurate and logical bridge from the

evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting

Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000)). Because the ALJ in this instance

failed to do so, Dr. James’ findings of sensation and strength did not constitute a “good

reason” for rejecting the opinion of Dr. Newman.



                                             7
     4:19-cv-02077-DCC        Date Filed 01/06/21      Entry Number 30       Page 8 of 10




       Fourth, the ALJ found Plaintiff’s self-reported ability to “sit for ‘8+’ hours per day”

inconsistent with Dr. Newman’s finding that Plaintiff could “stand and walk for zero hours

and lift zero to five pounds occasionally.” (R. 18). There is, of course, no apparent

relation between the referenced findings—which relate to standing, walking, and lifting—

and Plaintiff’s ability to sit for eight or more hours per day. The undersigned infers that

the ALJ may, instead, have intended to refer to Dr. Newman’s opinion that Plaintiff could

“sustain upright sitting” for only two hours in an eight-hour workday. (R. 367). Even in

light of this inference, 4 however, the alleged inconsistency was not so clear as to relieve

the ALJ of her burden to “build an accurate and logical bridge” to her conclusion. See

Monroe, 826 F.3d at 189. Plaintiff indeed stated in early 2016, two years prior to Dr.

Newman’s letter and functional assessment, that he could sit for “8+ hours a day.” (R.

212). However, Plaintiff did not address his ability to “sustain upright sitting over an eight

hour workday.” (R. 367). Neither did he specify whether the eight or more hours of sitting

could be continuously sustained or would have to be broken up over the course of an

entire day. Plaintiff did indicate, in a statement from September 20, 2015, that his

conditions affected his ability to sit. (R. 196). The Court does not find that Plaintiff’s single

statement that he was able to sit for “8+ hours a day,” without more, constituted

substantial evidence in contradiction of Dr. Newman’s opinion.

       Finally, to the extent that the ALJ’s treatment of Dr. Newman’s opinion was

influenced by her concerns about “manipulation regarding the opinion evidence,” (R. 18),

this was not a proper reason to give the opinion less than controlling weight. As an initial



       4  Because the ALJ’s explanation was inadequate even in light of this inference, the
Court does not reach the question of whether it is proper to make such an inference in
the first place.
                                               8
     4:19-cv-02077-DCC         Date Filed 01/06/21    Entry Number 30       Page 9 of 10




matter, the purported manipulation was not listed as a reason for the weight assigned to

Dr. Newman’s opinion. See 20 C.F.R. § 404.1527(c)(2) (“We will always give good

reasons in our notice of determination or decision for the weight we give your treating

source's medical opinion.”). More importantly, it does not appear that there exists any

significant record evidence of manipulation or other impropriety. The ALJ noted only that

Plaintiff was “disappointed” with the statement of Robert L. Stevens, M.D., which was

later withdrawn to reflect “that up to date information from another medical provider may

more accurately reflect the claimant’s current condition,” and that Plaintiff called and

asked to speak with the provider in charge of drafting Dr. Newman’s letter. (R. 17–18).

The Court finds that these circumstances do not rise to the level of record evidence of

opinion manipulation. Where no such evidence exists, adjusting the weight assigned to

a treating physician’s opinion contravenes the treating physician rule. See Lester v.

Chater, 81 F.3d 821, 832 (9th Cir. 1995); Foxman v. Barnhart, 157 F. App’x 344, 347 (2d

Cir. 2005).

       The Commissioner’s objections are sustained as they relate solely and specifically

to the ALJ’s failure to resolve inconsistencies in the evidence relating to Plaintiff’s fatigue.

However, they are overruled in all other respects. Because the ALJ applied an incorrect

legal standard in weighing the opinion of Dr. Newman, the decision of the Commissioner

must be reversed.

                                       CONCLUSION

       For the reasons set forth above, the Court ADOPTS the factual findings and

ultimate recommendation of the Report 5 and REVERSES the decision of the



       5   The legal findings of the Report, as discussed herein, are not adopted.
                                               9
    4:19-cv-02077-DCC       Date Filed 01/06/21   Entry Number 30     Page 10 of 10




Commissioner. This case is hereby REMANDED pursuant to sentence four of 42 U.S.C.

§ 405(g) for further proceedings consistent with this Opinion.

      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
January 6, 2021
Spartanburg, South Carolina




                                            10
